Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 18 has been replaced by the following: “The aircraft of claim 1, wherein a fuselage is configured to enable control of the aircraft in person or remotely.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 1 – 5 and 7 – 21 are allowable over the prior art. The prior art of reference does not teach an aircraft having a first propeller assembly coupled to the body and configured to provide vertical lift; a second propeller assembly coupled to the body and configured to provide horizontal thrust; a flight control surface operably coupled to the body; and a parachute extending from the body and arranged to facilitate aircraft takeoff, the parachute defining an array of cutouts disposed in spaced-apart relation about the parachute, wherein each cutout is positioned to generate lift. Furthermore, the prior art of record does not teach a first propeller assembly coupled to the body and configured to provide vertical lift, the first propeller assembly including four propellers, each propeller coupled to a motor, a second propeller assembly coupled to the body and configured to provide horizontal thrust; a flight control surface operably coupled to the body; and a parachute extending from the body and arranged to facilitate aircraft takeoff. The prior art of record also fails to teach an aircraft having a parachute that is movable between an expanded position and a collapsed position, the method comprising: activating at least one of two flight modes, wherein the two flight modes include a first flight mode and a second flight mode, wherein in the first flight mode, a first propeller assembly is configured to provide vertical lift, and wherein in the second flight mode, a flight control surface and a second propeller assembly are configured to provide horizontal thrust; and enabling the aircraft to take off based on the activated flight mode with the collapsible parachute in the expanded position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642